                                                                        CLERK'S OFFICE U.S.DIST.COURT
                                                                               AT ROANOKE,VA
                                                                                     FILED
                  IN TH E UN ITED STATES DISTRICT COU RT                          sEF 12 2219
                 FO R TH E W E STE RN D ISTRICT O F W RGIN IA
                            A BIN G D O N D W ISIO N                         JULI C. UDLEY CLERK
                                                                            BY:
                                                                                        t K
U N ITED STATE S O F AM R RICA

                                            Case N o.1:94-CR-0022-1


RICKY LEE VAN CE ,                          By:H on.M ichaelF.U rbansld
                                                ClziefUi ted StatesDistdctJudge
      D efendant

                                        O RD ER

      Fot the reasons set forth in the accom panying M em ozandlnm O pinion entered this

date,itisheteby ORDERRD thatVance'smodon forreliefunder28U.S.C.j 2255,ECF
N o.104,isGRAN TE D ,and llisconvicdon under Count1 fozuseofadestrucdve device to

commitafelonyinvioladonof18U.S.C.j924(c)(3)(B)andthe30-yeatsentenceassessedon
the Count 1 conviction,are VACATED .V ance's m odons for extension of Hm e and for

im m ediate release,ECF N os.132 and 134,are D EN IE D as M O O T .The governm ent's

m odon to stay the mzling for no lessthan 30 days,ECF N o.135,isD E N IED as M O OT .

''
 l'he govetnm ent'sm odon to authotize alteznative pzocedvues foz czim e victim nodik adon,

ECF N o.137,isGRAN TED .

       Itisso O RD E RED .

                                         Ent
                                           eted:'.y jpyssjy
                                     /w/N 4rZ''.7 f W GN/ZA'
                                         M ic e F.Uzbapsld              .
                                         ChtefUnited StatesDistdctludge
